              Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 1 of 10




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   NANCY WAGNER, an individual,                               CASE NO. C21-0508-JCC
10                              Plaintiff,                      ORDER
11          v.

12   KING COUNTY, WASHINGTON; and DOES
     2 through 10, inclusive,
13
                                Defendant.
14

15
            Pursuant to the parties’ stipulation (Dkt. No. 9), the parties stipulate to the following:
16
          1. PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties
19
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
20
     parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not
21
     confer blanket protection on all disclosures or responses to discovery, the protection it affords
22
     from public disclosure and use extends only to the limited information or items that are entitled
23
     to confidential treatment under the applicable legal principles, and it does not presumptively
24
     entitle parties to file confidential information under seal.
25
     //
26


     ORDER
     C21-0508-JCC
     PAGE - 1
                 Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 2 of 10




 1        2. “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: (a) Protected Health Information (“PHI”) as defined by the

 4   Health Insurance Portability and Accountability Act (“HIPAA”); medical information, such as

 5   medical records, medical treatment, medical diagnoses, and drug recommendations or

 6   prescriptions; medical billing information; and investigations and statements to the extent they

 7   include the same; (b) the financial status of Plaintiff and/or Defendant, including but not limited

 8   to any non-public financial information such as tax records, profit and loss statements,

 9   accounting documents, reports, or assessments; business and contractual relationships; financial

10   contracts; and investigations and statements related to the same, excluding any such documents

11   already in the public domain; (c) Contracts and other business documents subject to reasonable

12   confidentiality or non-disclosure agreements; leases; and any other document that the parties

13   stipulate is a confidential business document; (d) Information or documents obtained from third

14   parties falling into the foregoing categories; and (e) Confidential employment or personnel

15   information involving applicants, employees, or former employees of Defendant who are not

16   parties to this litigation, including but not limited to information regarding such individuals’

17   application, hiring, job performance, discipline, termination of employment, or compensation or

18   benefits.
19        3. SCOPE

20          The protections conferred by this agreement cover not only confidential material (as

21   defined above), but also (1) any information copied or extracted from confidential material; (2)

22   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

23   conversations, or presentations by parties or their counsel that might reveal confidential material.

24          However, the protections conferred by this agreement do not cover information that is in

25   the public domain or becomes part of the public domain through trial or otherwise.

26   //


     ORDER
     C21-0508-JCC
     PAGE - 2
              Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 3 of 10




 1      4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 5   the categories of persons and under the conditions described in this agreement. Confidential

 6   material must be stored and maintained by a receiving party at a location and in a secure manner

 7   that ensures that access is limited to the persons authorized under this agreement.

 8          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 9   ordered by the court or permitted in writing by the designating party, a receiving party may

10   disclose any confidential material only to:

11          (a)     the receiving party’s counsel of record in this action, as well as employees of

12   counsel to whom it is reasonably necessary to disclose the information for this litigation;

13          (b)     the officers, directors, and employees (including in house counsel) of the

14   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

15   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

16   designated;

17          (c)     experts and consultants to whom disclosure is reasonably necessary for this

18   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19          (d)     the court, court personnel, and court reporters and their staff;

20          (e)     copy or imaging services retained by counsel to assist in the duplication of

21   confidential material, provided that counsel for the party retaining the copy or imaging service

22   instructs the service not to disclose any confidential material to third parties and to immediately

23   return all originals and copies of any confidential material;

24          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

25   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

26   A), unless otherwise agreed by the designating party or ordered by the court. Pages of


     ORDER
     C21-0508-JCC
     PAGE - 3
              Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 4 of 10




 1   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 2   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 3   under this agreement;

 4          (g)     the author or recipient of a document containing the information or a custodian or

 5   other person who otherwise possessed or knew the information.

 6          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 7   referencing such material in court filings, the filing party shall confer with the designating party,

 8   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 9   remove the confidential designation, whether the document can be redacted, or whether a motion

10   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

11   designating party must identify the basis for sealing the specific confidential information at issue,

12   and the filing party shall include this basis in its motion to seal, along with any objection to

13   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

14   followed and the standards that will be applied when a party seeks permission from the court to

15   file material under seal. A party who seeks to maintain the confidentiality of its information

16   must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

17   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

18   in accordance with the strong presumption of public access to the Court’s files.
19      5. DESIGNATING PROTECTED MATERIAL

20          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

21   or non-party that designates information or items for protection under this agreement must take

22   care to limit any such designation to specific material that qualifies under the appropriate

23   standards. The designating party must designate for protection only those parts of material,

24   documents, items, or oral or written communications that qualify, so that other portions of the

25   material, documents, items, or communications for which protection is not warranted are not

26   swept unjustifiably within the ambit of this agreement.


     ORDER
     C21-0508-JCC
     PAGE - 4
              Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 5 of 10




 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3   unnecessarily encumber or delay the case development process or to impose unnecessary

 4   expenses and burdens on other parties) expose the designating party to sanctions.

 5          If it comes to a designating party’s attention that information or items that it designated

 6   for protection do not qualify for protection, the designating party must promptly notify all other

 7   parties that it is withdrawing the mistaken designation.

 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10   ordered, disclosure or discovery material that qualifies for protection under this agreement must

11   be clearly so designated before or when the material is disclosed or produced.

12          (a)     Information in documentary form (e.g., paper or electronic documents and

13   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

14   proceedings): the designating party must affix the word “CONFIDENTIAL” to each page that

15   contains confidential material. If only a portion or portions of the material on a page qualifies for

16   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

17   making appropriate markings in the margins).

18          (b)     Testimony given in deposition or in other pretrial proceedings: the parties and any
19   participating non-parties must identify on the record, during the deposition or other pretrial

20   proceeding, all protected testimony, without prejudice to their right to so designate other

21   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

22   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

23   transcript, or exhibits thereto, as confidential. If a party or non-party desire to protect

24   confidential information at trial, the issue should be addressed during the pre-trial conference.

25          (c)     Other tangible items: the producing party must affix in a prominent place on the

26   exterior of the container or containers in which the information or item is stored the word


     ORDER
     C21-0508-JCC
     PAGE - 5
              Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 6 of 10




 1   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 2   the producing party, to the extent practicable, shall identify the protected portion(s).

 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4   designate qualified information or items does not, standing alone, waive the designating party’s

 5   right to secure protection under this agreement for such material. Upon timely correction of a

 6   designation, the receiving party must make reasonable efforts to ensure that the material is

 7   treated in accordance with the provisions of this agreement.

 8      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

13   challenge a confidentiality designation by electing not to mount a challenge promptly after the

14   original designation is disclosed.

15          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

16   regarding confidential designations without court involvement. Any motion regarding

17   confidential designations or for a protective order must include a certification, in the motion or in

18   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
19   conference with other affected parties in an effort to resolve the dispute without court action. The

20   certification must list the date, manner, and participants to the conference. A good faith effort to

21   confer requires a face-to-face meeting or a telephone conference.

22          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

23   intervention, the designating party may file and serve a motion to retain confidentiality under

24   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

25   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on


     ORDER
     C21-0508-JCC
     PAGE - 6
              Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 7 of 10




 1   other parties) may expose the challenging party to sanctions. All parties shall continue to

 2   maintain the material in question as confidential until the court rules on the challenge.

 3      7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 4          LITIGATION

 5          If a party is served with a subpoena or a court order issued in other litigation that compels

 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

 7   party must:

 8          (a)     promptly notify the designating party in writing and include a copy of the

 9   subpoena or court order;

10          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

11   the other litigation that some or all of the material covered by the subpoena or order is subject to

12   this agreement. Such notification shall include a copy of this agreement; and

13          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

14   designating party whose confidential material may be affected.

15      8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

17   material to any person or in any circumstance not authorized under this agreement, the receiving

18   party must immediately (a) notify in writing the designating party of the unauthorized
19   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

20   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

21   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

22   Agreement to Be Bound” that is attached hereto as Exhibit A.

23      9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

24          MATERIAL

25          When a producing party gives notice to receiving parties that certain inadvertently

26   produced material is subject to a claim of privilege or other protection, the obligations of the


     ORDER
     C21-0508-JCC
     PAGE - 7
                Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 8 of 10




 1   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 2   provision is not intended to modify whatever procedure may be established in an e-discovery

 3   order or agreement that provides for production without prior privilege review. The parties

 4   agree to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth

 5   herein.

 6        10. NON-TERMINATION AND RETURN OF DOCUMENTS

 7             Within 60 days after the termination of this action, including all appeals, each receiving

 8   party must return all confidential material to the producing party, including all copies, extracts

 9   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

10   destruction.

11             Notwithstanding this provision, counsel are entitled to retain one archival copy of all

12   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

13   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

14   work product, even if such materials contain confidential material.

15             The confidentiality obligations imposed by this agreement shall remain in effect until a

16   designating party agrees otherwise in writing or a court orders otherwise.

17             It is so ORDERED.

18             It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production
19   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

20   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

21   to those documents, including the attorney-client privilege, attorney work-product protection, or

22   any other privilege or protection recognized by law.

23   //

24   //

25   //

26   //


     ORDER
     C21-0508-JCC
     PAGE - 8
             Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 9 of 10




 1          DATED this 23rd day of July 2021.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C21-0508-JCC
     PAGE - 9
              Case 2:21-cv-00508-JCC Document 11 Filed 07/23/21 Page 10 of 10




 1                                                EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I, _____________________________ [print or type full name], of

 4   ______________________ [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issued by the

 6   King County Court, State of Washington on July 16, 2021 in the case of Nancy Wagner v. King

 7   County, Case No. 21-cv-00508-JCC. I agree to comply with and to be bound by all the terms of

 8   this Stipulated Protective Order and I understand and acknowledge that failure to so comply

 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that

10   I will not disclose in any manner any information or item that is subject to this Stipulated

11   Protective Order to any person or entity except in strict compliance with the provisions of this

12   Order.

13            I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16

17            Date: _________________________________

18            City and State where sworn and signed: _________________________________
19            Printed name: ______________________________

20            Signature: __________________________________

21

22

23

24

25

26


     ORDER
     C21-0508-JCC
     PAGE - 10
